                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                       March 10, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JACINTO ARTEAGA,                            §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §              Case No. 4:18-CV-3475
                                            §
NANCY BERRYHILL,                            §
                                            §
                      Defendant.            §

                       MEMORANDUM AND ORDER
               ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

          Plaintiff Jacinto Arteaga (“Plaintiff”) filed this suit seeking review of the

denial of disability and disability insurance benefits under Title II of the Social

Security Act (“the Act”), as well as review of the denial of supplemental security

income under Title XVI of the Act. ECF No. 1.1 The Parties filed cross-motions for

summary judgment. ECF Nos. 9, 10. Based on the briefing and the record, the Court

GRANTS Plaintiff’s motion and DENIES Defendant Nancy Berryhill’s

(“Commissioner”) motion.

     I.      BACKGROUND

          Plaintiff is a 55-year-old man who worked as an auto mechanic. R. 71, 336.

He has been unable to work since 2013.


1
 On October 9, 2019, the parties consented to have this Court conduct all proceedings pursuant to
28 U.S.C. § 636(c).
       On October 27, 2015, Plaintiff filed applications under Title II and Title XVI,

seeking benefits beginning on July 24, 20132 based on severe pain from a lumbar

spine injury and left leg and neck pain. R. 304, 310, 329.3 On January 12, 2016, the

Commissioner denied his claims under both Title II and Title XVI. R. 105, 109.

Plaintiff requested reconsideration on March 22, 2016, R. 114, and the

Commissioner again denied his claims, R. 117, 120. On June 7, 2016, Plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”). R. 125.

ALJ William B. Howard conducted a hearing on August 3, 2017. R. 38-70. Cheryl

Swisher, a vocational expert (“VE”), and Steven Goldstein, a medical expert

(“ME”), testified at the hearing. R. 43-58, 64-69. Plaintiff also testified. R. 58-64.

On October 2, 2017, the ALJ denied Plaintiff’s application for benefits. R. 21-30.4


2
 Plaintiff originally applied for benefits with an alleged onset date of October 1, 2011. R. 325.
However, Plaintiff amended his alleged onset date to July 24, 2013. R. 40.
3
  The relevant time period is July 24, 2013—Plaintiff’s alleged onset date—through December 31,
2014—Plaintiff’s last insured date. R. 22. The Court will consider medical evidence outside this
period to the extent it demonstrates whether Plaintiff was under a disability during the relevant
time frame. See Williams v. Colvin, 575 F. App’x 350, 354 (5th Cir. 2014); Loza v. Apfel, 219 F.3d
378, 396 (5th Cir. 2000).
4
  The ALJ determined Plaintiff was not disabled at Step Five. At Step One, the ALJ found that
Plaintiff has not engaged in substantial gainful activity since October 1, 2011. R. 24. At Step Two,
the ALJ found Plaintiff has the following medically determinable and severe impairments:
disorders of the cervical spine, disorders of the back, shoulder injury, and bicep tendonosis, and
that Plaintiff’s mental impairments were not severe. R. 24. At Step Three, the ALJ found Plaintiff’s
impairments or combination of impairments do not rise to the level of severity of impairments in
the listings associated with sensory, motor, or reflex loss (Listing 1.04) or inability to ambulate
effectively (Listing 1.02). R. 25. The ALJ found Plaintiff has the Residual Functioning Capacity
(“RFC”) to perform light work, including the ability to lift or carry 10 pounds frequently and 20
pounds occasionally and stand, walk, and sit for 6 hours per day. R. 25-27. However, Plaintiff
must never be required to reach with the non-dominant upper extremity, crawl, or climb ropes,
                                                 2
         On November 28, 2017, Plaintiff requested the Appeals Council to review the

ALJ’s decision. R. 303. On July 20, 2018, the Appeals Council denied Plaintiff’s

request for review. R. 1-5; see Sims v. Apfel, 530 U.S. 103, 106 (2000) (explaining

that when the Appeals Council denies the request for review, the ALJ’s opinion

becomes the final decision).

         On September 25, 2018, Plaintiff filed this civil action. ECF No. 1. In this

appeal, Plaintiff asserts that the ALJ erred in finding his depression is not severe.

   II.      STANDARD OF REVIEW

         The Social Security Act provides for district court review of any final decision

of the Commissioner that was made after a hearing in which the claimant was a

party. 42 U.S.C. § 405(g). In performing that review:

         The court shall have power to enter, upon the pleadings and transcript
         of the record, a judgment affirming, modifying, or reversing the
         decision of the Commissioner …, with or without remanding the cause
         for a rehearing. The findings of the Commissioner … as to any facts, if
         supported by substantial evidence, shall be conclusive[.]
Id. Judicial review of the Commissioner’s decision denying benefits is limited to

determining whether that decision is supported by substantial evidence and whether

the proper legal standards were applied. Id.; Boyd v. Apfel, 239 F.3d 698, 704 (5th



ladders, or scaffolds. R. 25. At Step Four, the ALJ found that Plaintiff is not capable of performing
past relevant work as an auto mechanic. R. 27-28. However, at Step Five, the ALJ found that there
are other jobs that exist in significant numbers in the national economy that Plaintiff could perform,
such as flagger, usher, laundry sorter, or waste machine tender, and therefore Plaintiff is not
disabled as defined under the Social Security Act. R. 28-29.
                                                  3
Cir. 2001). “Substantial evidence” means “relevant evidence that a reasonable mind

might accept as adequate to support a conclusion.” Carey v. Apfel, 230 F.3d 131,

135 (5th Cir. 2000). It is “more than a scintilla but less than a preponderance.” Id.

          A reviewing court may not reweigh the evidence in the record, nor try the

issues de novo, nor substitute its judgment for that of the Commissioner, even if the

evidence preponderates against the Commissioner’s decision. Brown v. Apfel, 192

F.3d 492, 496 (5th Cir. 1999). Even so, judicial review must not be “so obsequious

as to be meaningless.” Id. (quotations omitted). The “substantial evidence” standard

is not a rubber stamp for the Commissioner’s decision and involves more than a

search for evidence supporting the Commissioner’s findings. Cook v. Heckler, 750

F.2d 391, 393 (5th Cir. 1985); Singletary v. Brown, 798 F.2d 818, 822-23 (5th Cir.

1986). Rather, a reviewing court must scrutinize the record as a whole, taking into

account whatever fairly detracts from the substantiality of evidence supporting the

Commissioner’s findings. Id. A court “may affirm only on the grounds that the

Commissioner stated for [the] decision.” Copeland v. Colvin, 771 F.3d 920, 923 (5th

Cir. 2014).

   III.      ANALYSIS OF PLAINTIFF’S CHALLENGES TO THE ALJ’S
             DECISION

          Plaintiff argues that the ALJ erred in finding his depression to be non-severe

at Step Two of the evaluation process because he failed to abide by the standard set

out in Stone v. Heckler, 752 F.2d 1099 (5th Cir. 1985), and failed to adequately
                                             4
consider evidence of Plaintiff’s mental impairment. ECF No. 9 at 1, 13-14.5

Commissioner argues the objective medical evidence in the record supports the

ALJ’s finding and, in any event, there is no reversible error when the ALJ proceeds

beyond Step Two. ECF No. 10 at 2, 7-8. The Court agrees with Plaintiff.

       A. The ALJ Applied The Incorrect Legal Standard In Finding Plaintiff’s
          Mental Impairment Not Severe At Step Two.

       At Step Two of the evaluation process, the ALJ must consider whether a

claimant’s impairments are severe. 20 C.F.R. § 404.1520(a)(4)(ii). While the Social

Security Administration Regulations define a “severe impairment” as one that

“significantly limits [a claimant’s] physical or mental ability to do basic work

activities,” id. § 404.1520(c), the Fifth Circuit has determined that this definition is

inconsistent with 42 U.S.C. § 423(d)’s definition of disability and the Act’s

legislative history. Stone, 752 F.2d at 1103-05. Under Stone, “[a]n impairment can

be considered as not severe only if it is a slight abnormality [having] such minimal

effect on the individual that it would not be expected to interfere with the

individual’s ability to work, irrespective of age, education or work experience.” Id.

at 1101 (quotations omitted); accord Salmond v. Berryhill, 892 F.3d 812, 817 (5th

Cir. 2018); Loza v. Apfel, 219 F.3d 378, 391 (5th Cir. 2000); Anthony v. Sullivan,


5
  Plaintiff states that the ALJ also erred at Step Three in finding his depression non-severe. ECF
No. 9 at 5. However, Plaintiff makes no argument pertaining to any Step Three listings and
therefore waives the issue. Boggs v. Krum Indep. Sch. Dist., 376 F. Supp. 3d 714, 722 (E.D. Tex.
2019) (“A party waives an issue if he fails to adequately brief it.”) (quotations omitted).
                                                5
954 F.2d 289, 293 (5th Cir. 1992). An ALJ is presumed to have applied the incorrect

severity standard “unless the correct standard is set forth by reference to [Stone] or

another [opinion] of the same effect, or by an express statement that the construction

we give to 20 C.F.R. § 404.1520(c) (1984) is used.” Stone, 752 F.2d at 1106. The

presumption may be rebutted, however, by showing that the ALJ applied the correct

legal standard or that the incorrect standard was harmless. West-Lewis v. Berryhill,

No. 17-CV-345, 2018 WL 1055586, at *3 (N.D. Tex. Jan. 31, 2018), report and

recommendation adopted, 2018 WL 1054537 (Feb. 23, 2018).

       Here, the ALJ failed to cite Stone or another Fifth Circuit case to that effect,

but cited to SSR 85-28 and what he purports to be the standard set forth therein:

       [The claimant’s] medically determinable impairments [(disorders of the
       cervical spine, disorders of the back, shoulder injury, and bicep
       tendonosis)] significantly limit the ability to perform basic work
       activities as required by SSR 85-28.6

       The claimant’s medically determinable mental impairment of affective
       disorder does not cause more than minimal limitation in the claimant’s
       ability to perform basic mental work activities and is therefore
       nonsevere. Although he was treated for alcohol abuse and depression,
       he improved with medication, and presented as calm and cooperative.

R. 24 (emphasis added). 7



6
 The ALJ applied the wrong legal standard to the impairments he found to be severe because the
Fifth Circuit rejected the “significant limitation” standard in Stone. See Loza, 219 F.3d at 390-91.
7
 After performing a “paragraph B” mental functioning analysis, the ALJ concluded that Plaintiff’s
mental impairment is not severe because it causes “no more than a ‘mild’ limitation in any of the
functional areas.” R. 24-25.
                                                 6
       The ALJ applied the wrong legal standard to Plaintiff’s mental impairments,

finding it did not cause “more than minimal limitation in the claimant’s ability” to

work. R. 24-25. Stone requires a non-severe impairment to have no effect on an

individual’s ability to work, not minimal limitation. Guzman v. Berryhill, No. 17-

CV-312, 2019 WL 1432482, at *4 (W.D. Tex. Mar. 29, 2019) (emphasis added)

(collecting cases); see Norsworthy v. Berryhill, No. 18-CV-507, 2019 WL 2931393,

at *3-4 (S.D. Tex. June 13, 2019), report and recommendation adopted, 2019 WL

2913756 (July 8, 2019) (“Stone precludes even minimal interference with an

individual’s ability to work[.]”); West-Lewis, 2018 WL 1055586, at *4 (“The Stone

severity standard does not allow for any interference with work ability—even

minimal interference.”); Scroggins v. Astrue, 598 F. Supp. 2d 800, 805 (N.D. Tex.

2009) (“Stone provides no allowance for a minimal interference on a claimant’s

ability to work.”).8

       The ALJ, therefore, erred at Step Two by applying the incorrect legal

standard. See, e,g., Norsworthy, 2019 WL 2931393, at *4 (finding ALJ erred in

determining impairment was not severe because it did not cause more than minimal

work-related limitations); Guzman, 2019 WL 1432482, at *6 (same); West-Lewis,




8
  But see Saenz v. Berryhill, No. 18-CV-156, 2019 WL 4061551, at *6-10 (S.D. Tex. July 15,
2019) (discussing the conflicting caselaw within the Fifth Circuit and finding the “minimal-
interference” standard satisfies Stone), report and recommendation adopted, 2019 WL 4055001
(Aug. 28, 2019).
                                             7
2018 WL 1055586, at *3-4 (same).

      B. The Court Cannot Determine Whether The ALJ’s Error Was
         Harmless Because He Failed To Consider Plaintiff’s Depression After
         Step Two.

      Although the error described above constitutes a legal error, courts

consistently apply a harmless error analysis when the ALJ proceeded past Step Two

in the evaluation process. Murphy v. Berryhill, No. 17-CV-1260, 2018 WL 4568808,

at *14 (N.D. Tex. Sept. 24, 2018) (collecting cases) (“Stone error does not mandate

automatic reversal and remand[;] application of harmless error analysis is

appropriate in cases where the ALJ proceeds past step two in the sequential

evaluation process.”); see Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012)

(applying harmless error analysis to Stone error and noting cases should not be

remanded unless the plaintiff’s substantial rights have been affected); Guzman, 2019

WL 1432482, at *6 (discussing extensive line of cases applying harmless error

analysis to Stone errors); Norsworthy, 2019 WL 2931393, at *4 (applying harmless

error analysis when incorrect severity standard was used). “An error is harmless if it

does not affect the substantial rights of a party . . . or when it is inconceivable that

the ALJ would have reached a different conclusion absent the error.” Cagle v.

Colvin, No. 12-CV-296, 2013 WL 2105473, at *6 (S.D. Tex. May 14, 2013)

(quotations omitted) (citing Taylor, 706 F.3d at 603 and Frank v. Barnhart, 326 F.3d

618, 622 (5th Cir. 2003)).


                                           8
          The Court here cannot determine whether the error was harmless. While the

ALJ states he “considered all symptoms” in making his RFC finding, he makes no

mention of Plaintiff’s depression or mental impairment anywhere in his five-page

analysis after Step Two. R. 25-30. He does not discuss Plaintiff’s hospitalization for

attempted suicide,9 his diagnosis of Major Depressive Disorder, 10 or his ongoing

treatment and prescription for anti-depressant medication.11 Nor does the ALJ

discuss Plaintiff’s hearing testimony on how his mental impairment impacts his daily

life, which in turn would likely impact his ability to work.12 In contrast, the ALJ

explains in detail Plaintiff’s physical impairments and how they were factored into

the RFC. 13 The ALJ’s conclusory statement that he considered all of Plaintiff’s

symptoms is thus belied by the failure to address Plaintiff’s mental impairment in

his analysis.

          The Court, therefore, cannot conclude the ALJ’s use of the incorrect legal

standard at Step Two was harmless. See McCoy v. Soc. Sec. Admin., No. 11-CV-

757, 2012 WL 4903353, at *3 (S.D. Miss. Sept. 27, 2012) (finding ALJ’s legal error



9
     R. 505-517.
10
     R. 508.
11
     R. 514, 518-530, 522-523, 527-528, 549, 570, 577.
12
     R. 60-63.
13
     R. 26-27.
                                                9
not to be harmless when he failed altogether to address plaintiff’s non-severe mental

impairment after Step Two), report and recommendation adopted, 2012 WL

4903335 (Oct. 16, 2012); see also Norsworthy, 2019 WL 2931393, at *5 (finding

Stone error harmless when ALJ stated he considered all impairments in determining

RFC and included an accommodation for plaintiff’s non-severe impairment);

Guzman, 2019 WL 1432482, at *7 (finding Stone error harmless when ALJ stated

he considered all impairments and gave considerable attention to the medical

evidence relating to plaintiff’s non-severe mental impairments in assessing the

RFC). The Court cannot reweigh the evidence or attempt to predict the ALJ’s

conclusion had he properly considered Plaintiff’s mental impairment. Brown, 192

F.3d at 496. The case must be remanded.

   IV.      CONCLUSION

         Therefore, the Court GRANTS Plaintiff’s motion for summary judgment,

ECF No. 9, and DENIES Commissioner’s motion for summary judgment, ECF No.

10. The case is remanded for the ALJ to reevaluate Plaintiff’s mental impairment

under the correct legal standard consistent with this opinion.

         Signed at Houston, Texas, on March 10, 2020.




                                            _______________________________
                                          _________________________________
                                                Dena Hanovice Palermo
                                             United States Magistrate Judge
                                         10
